

113 SRES 263 ATS: Designating the week of September 23 through September 29, 2013, as “National Estuaries Week”.
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 263IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Mr. Whitehouse (for himself, Mr. Blumenthal, Mrs. Feinstein, Mr. Nelson, Mr. Warner, Ms. Collins, Mr. Reed, Mr. Schumer, Mr. Cochran, Mr. Coons, Mrs. Boxer, Mr. King, Mr. Durbin, Mr. Begich, Mr. Schatz, Mrs. Shaheen, Mr. Markey, Mr. Cardin, Mrs. Murray, Ms. Landrieu, Ms. Hirono, Ms. Mikulski, Ms. Cantwell, Mr. Menendez, Mrs. Gillibrand, and Ms. Warren) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 13 (legislative day, December 11), 2013Committee discharged; considered and agreed to with an amended preambleRESOLUTIONDesignating the week of September 23
		  through September 29, 2013, as National Estuaries
		  Week.Whereas the estuary regions of the United States
			 constitute a significant share of the economy of the United States, with as
			 much as 41 percent of the gross domestic product of the United States generated
			 in coastal shoreline counties;Whereas the population of coastal shoreline counties in
			 the United States increased by 39 percent from 1970 to 2010 and is projected to
			 continue to increase;Whereas not less than 1,900,000 jobs in the United States
			 are supported by marine tourism and recreation and other coastal industries
			 that rely on healthy estuaries;Whereas the commercial and recreational fishing industries
			 rely on healthy estuaries and directly support 1,700,000 jobs in the United
			 States;Whereas, in 2011, commercial fish landings generated
			 $5,300,000,000 and recreational anglers spent $26,780,000,000;Whereas estuaries provide vital habitats for countless
			 species of fish and wildlife, including many species that are listed as
			 threatened or endangered species;Whereas estuaries provide critical ecosystem services that
			 protect human health and public safety, including water filtration, flood
			 control, shoreline stabilization, erosion prevention, and the protection of
			 coastal communities during hurricanes and storms;Whereas the United States has lost more than 110,000,000
			 acres of wetland, or 50 percent of the wetland of the United States, since the
			 first European settlers arrived;Whereas some bays in the United States that were once filled
			 with fish and oysters have become dead zones filled with excess nutrients,
			 chemical wastes, harmful algae, and marine debris;Whereas changes in sea level can affect estuarine water
			 quality and estuarine habitats;Whereas the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.) provides that it is the policy of the United States to preserve,
			 protect, develop, and, if possible, restore or enhance the resources of the
			 coastal zone of the United States, including estuaries, for current and future
			 generations;Whereas 24 coastal and Great Lakes States and territories
			 of the United States operate a National Estuary Program or contain a National
			 Estuarine Research Reserve;Whereas scientific study leads to better understanding of
			 the benefits of estuaries to human and ecological communities;Whereas the Federal Government, State, local, and tribal
			 governments, national and community organizations, and individuals work
			 together to effectively manage the estuaries of the United States;Whereas estuary restoration efforts restore natural
			 infrastructure in local communities in a cost-effective manner, helping to
			 create jobs and reestablish the natural functions of estuaries that yield
			 countless benefits; andWhereas the week of September 23 through September 29,
			 2013, has been recognized as National Estuaries Week to increase
			 awareness among all people of the United States, including Federal Government
			 and State and local government officials, about the importance of healthy
			 estuaries and the need to protect and restore estuaries: Now, therefore, be
			 itThat the Senate—(1)designates the
			 week of September 23 through September 29, 2013, as National Estuaries
			 Week;(2)supports the
			 goals and ideals of National Estuaries Week;(3)acknowledges the
			 importance of estuaries to sustaining employment in the United States and the
			 economic well-being and prosperity of the United States;(4)recognizes that
			 persistent threats undermine the health of the estuaries of the United
			 States;(5)applauds the work
			 of national and community organizations and public partners that promote public
			 awareness, understanding, protection, and restoration of estuaries;(6)reaffirms the
			 support of the Senate for estuaries, including the scientific study,
			 preservation, protection, and restoration of estuaries; and(7)expresses the
			 intent of the Senate to continue working to understand, protect, and restore
			 the estuaries of the United States.